                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                  IN THE UNITED STATES DISTRICT COURT                     October 03, 2018
                   FOR THE SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk
                            HOUSTON DIVISION


SAMUEL MORTAY GRANDERSON ,
Inmate #95604,
             Plaintiff,

                                                 CIVIL ACTION NO . H -18-2332

SHERIFF         HANAK , et al .,

             Defendants .


                      MEMORANDUM OPINION AND ORDER


             plaintiff, Samuel Mortay Granderson (Inmate #95604),
currently in custody as a pretrial detainee at the Brazos County

Detention center .     He has filed a Prisoner Civil Rights Complaint

under   42             5    1983   (ucomplaint//llDocket       Entry
concerning an arrest that occurred on December                 2013 .      Because

Granderson is an inmate who proceeds 1n forma Dauperis, the court

is required to scrutinize the claims and dism iss the Complaint,

whole             part ,           determ ines    that   the    Comp laint

frivolous, malicious,         fails to state        claim upon which relief

    be granted''       useeks monetary relief from a defendant who is

immune from such relief.''          U.S.C. 55 1915 (e)(2)(B), 1915A (b).
A fter considering a11         the pleadings, the court concludes that

    Complaint must be dism issed           the reasons explained below .

                                    Background

     Granderson was arrested and adm itted               the Brazos County
Detention Center on April 22,          He has been charged by Brazos

County with manufacturing and delivery of a controlled substance,

evading arrest with a motor vehicle, and theft of propertyx
     Granderson 's pending Complaint concerns his an arrest that

occurred on December     2013 .3 As a result     that arrest, which

was reportedly m ade by Hom icide Detective Rex Phelps         parole

office in Bryan, Texas,4 Granderson was charged with capital murder

in Washington County Cause No . 16,863 .5   Reports of Granderson's

arrest were pub licized on    local news station, which caused him

pain and sufferingx    Granderson was held in the Washington County
Jail from the date of his arrest on December 3, 2013, until June 4,

2015, when the charges against him were dism issed on the state's

motion for insufficient evidencex

     Invoking 42          5 1983, Granderson now sues Washington

County Sheriff Otto Hanak, Detective Phelps, and A ssistant District



     'Plaintiff's More Definite Statement, Docket Entry No .


     2Id . at 2 .

     3Id . at 3 .
     dcomplaint, Docket Entry No . 1, p . 4 .

     splaintiff's More Definite Statement, Docket Entry No . l2,
4.

     fcomplaint, Docket Entry No .

     Rplaintiff's More Definite Statem ent, Docket Entry No . 12,
47 see also Complaint, Docket Entry No. 1, p. 10         (MMotion
Dismiss'' in Washington County Cause No. 16,863).
Attorney Julie Ren ken for false arrest, wrongful imprisonment, and

defamation in connection with the capital murder charges that were

filed against him .8


                              II .   Discussion

A.     Prosecutoriai Immunity

       Granderson sues Renken because she was the assistant district

attorney who prosecuted his case .                is well established that

prosecutors are entitled             absolute immunity from civil rights

claim s       actions taken                                      initiating

     prosecution and presenting the state's case .           See Imbler v .

Pachtman,                  984,          (1976).     Because   Granderson's

allegations against Renken do not overcome Renken's entitlement

absolute immunity, his claims against her must be dism issed .


B.     All of Granderson's Claims are Barred by Lim itations

       Granderson's           rights claims under 42                1983 are

governed       the two-year statute        limitations provided by Texas

          See Piotrowski v. Citv of Houston,            F.3d 567,        (5th
Cir. 2001):           Civ. Prac.      Rem . Code Ann.      16.003 (a).   This
means that Granderson had two years from the time that his claim s

accrued         file                  rights   complaint    concerning

allegations . See Gonzalez v . Wvatt, 157 F .3d 1016,



     8complaint, Docket Entry No . 1, pp . 3-4: Plaintiff's More
Definite Statement, Docket Entry No . 12, pp . 5-6 .
1998).
          Federal 1aw determines when a cause of action accrues under

   1983 .     See Smith v . Regional Transit Auth w            F .3d

(5th Cir. 2016). A cause of action for false arrest and unlawful
detention accrues when charges are filed                   the plaintiff

detained pursuant          legal process .    See Wallace v . Kato, 127 S .

     1091, 1100 (2007); Mares v . Bishoo,          F.3d 582,           (5th Cir.
2008)(per curiam). Granderson's allegations make clear that he was
detained pursuant           legal process shortly after            arrest on

December         2013 .   His Comp laint is dated June 21, 2018.9         Thus,

his claim s        false arrest and unlawful confinement are barred by

the two-year statute          limitations, which exp ired well before he

executed his Complaint . These claims are subject               dismissal as
legally frivolous.

         Granderson's allegations of defamation do not state              claim

under 42              5 1983 because claims         libel        slander are

actionable,                  only under state law .   See Cook v . Houston

Post, 616 F.2d             794-95 (5th Cir. 1980).     To the extent that
Granderson asserts          state 1aw claim ,     defamation claim under

T exa s           governed by     one-year statute of lim itations .        See

T ex .         Prac. & Rem . Code 5 16.002 (a).    A cause of action for
defamation accrues when a defamatory statement is published .               See

San Antonio Credit Union v . O 'Connor,          S.W .3d           (Tex. App.


         gcomplaint , Docket Entry No .
                                     -
                                         4-
  San Antonio 2003, pet. denied) (citing Kellev v. Rinkle,
S.W .2d 947, 949 (Tex. 1976))       Because Granderson complains about
                                 arrest on December 3, 2013, his claims

are well outside the one-year statute of limitations . As a result,

Granderson's Complaint is untimely and therefore legally frivolous .

See Gartell v . Gavlor, 981 F.2d 254, 256 (5th Cir. 1993).

                     111 . Conelusion and Order

       Based on the foregoing, the court ORDERS as follow s:

            The Prisoner Civil Rights Complaint filed by Samuel

           Mortay Granderson (Docket Entry No.           is DISMISSED with

            prejudice.
            The dismissal will count as a STRIKE for purposes of

            U.S.C.   1915 (g).
       The Clerk is directed        provide      copy of this Memorandum

Opinion and Order to the plaintiff . The Clerk will also provide a

copy          Manager             Three-strikes List for the Southern

District of Texas.

       SIGNED at Houston, Texas, on this 3.      day        ëwlv     ,   2018.




                                                SIM LA K E
                                   UN IT ED STA TE S DIST RICT J UDG E
